Citation Nr: 0942884	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  05-03 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for fracture of the right 
foot with ankle strain, currently evaluated as 10 percent 
disabling. 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from March 1981 to March 1987. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO), which in pertinent part, denied the 
claim for a compensable rating for the right foot disability.  
The claim on appeal was previously before the Board in 
September 2008, when the matter was remanded for additional 
evidentiary development and to send the Veteran the required 
notice under the Veterans Claims Assistance Act of 2000 
(VCAA).  

By the way of a May 2009 rating decision, the RO 
recharacterized the service-connected right foot disability 
as fracture of the trigonum with right ankle strain and 
assigned a 10 percent rating effective from August 14, 2003.  
Since the rating remains less than the maximum available 
schedular benefit awardable, the increased rating claim 
remains in controversy.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  

The record shows that the Veteran was previously represented 
by a private attorney; however, in November 2006, the private 
attorney submitted a letter in which he withdrew his 
appointment of representation on the Veteran's behalf.  In 
November 2006, The Veteran submitted a VA Form 21-22, 
Appointment of Veterans Service Organization as Claimant's 
Representative, but the Veteran failed to indicate the name 
of the service organization.  In December 2006, the RO 
contacted the Veteran to request that he submit a completed 
VA Form 21-22, and the Veteran did not respond to the RO's 
request.  As of the date of this decision, the Veteran has 
not indicated that he is represented by any other party in 
this appeal.


FINDING OF FACT

During the entire appeal period, the Veteran's service-
connected right foot disability with right ankle strain has 
been manifested by mild to moderate functional loss due to 
chronic pain and tenderness with evidence of mild hallux 
valgus.  The evidence does not show marked limitation of 
motion, or any other significant bone or joint abnormality. 

CONCLUSION OF LAW

The criteria for a higher evaluation than 10 percent for 
fracture of the right foot with right ankle strain have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.31, 4.71a, 
Diagnostic Codes 5271 (2009). 

REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information 
and evidence that VA will seek to provide, and of the type of 
information and evidence, the claimant is expected to 
provide.  38 C.F.R. § 3.159(b).  VA must provide such notice 
to the claimant prior to an initial unfavorable decision on a 
claim for VA benefits by the agency of original jurisdiction 
(AOJ), even if the adjudication occurred prior to the 
enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 119-120 (2004).  These VCAA notice requirements 
apply to all elements of a claim for service connection, so 
VA must specifically provide notice that a disability rating 
and an effective date will be assigned if service connection 
is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

Here, prior to the initial adjudication by the RO, VA sent 
the Veteran a notice letter in October 2003 that informed the 
Veteran as to his and VA's respective duties for obtaining 
evidence.  This notice letter also informed him that in order 
to substantiate a claim, he must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening in the severity of his condition.  In a December 
2008 notice letter (after the initial adjudication by the 
RO), the Veteran was informed how VA determines the 
disability rating and the effective date for the award of 
benefits if service connection is to be awarded, in 
compliance with the Dingess, supra, notice requirements.  

Although the December 2008 notice was sent after the initial 
adjudication, the Board finds this error nonprejudicial to 
the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).   In this regard, the notice provided in the March 
2006 and the July 2008 letters fully complied with the 
requirements of 38 U.S.C. § 5103(a), 38 C.F.R. § 3.159(b), 
Dingess, supra and Vazquez-Flores, supra, and after these 
notices were provided the case was readjudicated and a May 
2009 supplemental statement of the case was provided to the 
Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 
Vet. App. 537 (2006) (a (supplemental) statement of the case 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

In addition to its duty to notify the Veteran with regard to 
his increased rating claim, VA also has a duty to assist the 
Veteran in the development of the claim.  This duty includes 
assisting the Veteran in the procurement of service treatment 
records and records of pertinent medical treatment since 
service, and providing the Veteran a medical examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As to the duty to assist, the Veteran was afforded formal VA 
examinations in October 2003 and April 2009.  VA has 
associated with the claims folder the Veteran's private and 
VA treatment records identified by the Veteran.  The Veteran 
has not identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  The Board finds that no additional assistance is 
required to fulfill the VA's duty to assist.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002).  




2.  Increased Rating Claim

Factual Background

The Veteran claims a higher evaluation than 10 percent for 
his service-connected right foot disability with right ankle 
strain. 

In October 2003, the Veteran was afforded a VA examination to 
evaluate the severity of his disability.  In that examination 
report, the examiner recorded that the Veteran complained of 
pain, weakness, stiffness, swelling, heat and redness, 
instability, fatigability, and lack of endurance in his right 
foot.  On physical examination, the examiner noted that there 
was no objective evidence of deformity, angulation, loose or 
false motion, shortening, intra-articular involvement, 
malunion, nonunion, ankylosis, or false joints.  The examiner 
recorded that the Veteran's weight bearing joints and gait 
were "very good."  The examiner indicated that the 
Veteran's right heel was tender when pressure was applied to 
it.  There was slight objective evidence of painful motion.  
The examiner noted that the results of the x-ray film of the 
Veteran's right foot showed findings of mild hallux valgus 
and no other significant bone or joint abnormalities.  The 
diagnosis was arthralgia of the right heel with slight loss 
of function due to pain and with mild hallux valgus.  

The Veteran's claim folder contains his VA treatment records 
from VA Medical Center in Gadsden, Alabama (VAMC) dated from 
December 1999 to March 2008.  These records show that the 
Veteran has been treated for his right foot disability with 
orthotic inserts. 

In April 2009, the Veteran underwent another VA examination 
to evaluate the severity of his disability.  In that 
examination report, the examiner noted that the Veteran 
complained of similar symptoms already mentioned above.  On 
physical examination, the examiner recorded that there was 
evidence of tenderness in the right foot and evidence of 
stiffness and weakness in the right ankle.  There was no 
evidence of painful motion, swelling, instability, weakness 
or abnormal weight bearing in the right foot, but there was 
evidence of lateral instability and painful motion in the 
right ankle.  The examiner reported that the Veteran had a 
limp in his gait.  The report of the x-ray results of the 
Veteran's right foot showed there was mild hallux valgus and 
no other significant finding.  The April 2009 examiner 
diagnosed the Veteran with chronic right foot and ankle pain 
that had a mild to moderate effect on his daily activities. 

Legal Criteria

Disability evaluations are determined by the application of 
the facts presented to a schedule of ratings that is based on 
the average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When 
evaluating the severity of a disability, VA will consider the 
entire history of the disability including records of social 
impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

In cases involving the assignment of an initial rating 
following the award of service connection, VA must address 
all evidence that was of record from the date of the filing 
of the claim on which service connection was granted (or from 
other applicable effective date).  Fenderson v. West, 12 Vet. 
App. 119, 126-127 (1999).  The analysis in the following 
decision is undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  See id.; Hart v. Mansfield, 21 Vet. App. 505 
(2007).  This practice is known as "staged" ratings.  

The Veteran's disability is currently evaluated with 10 
percent rating under a general set of criteria applicable to 
musculoskeletal system for ankle disabilities found at 
38 C.F.R. § 4.71a, Diagnostic Code 5271.  (It had been 
previously rated under the criteria applicable to 
musculoskeletal system for foot disabilities found at 
38 C.F.R. § 4.71a, Diagnostic Code 5284).

Under the criteria found at Diagnostic Code 5271, a moderate 
limitation of ankle motion warrants a 10 percent rating and 
marked limitation of ankle motion warrants a 20 percent 
rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  

Words such as "moderate" and "marked" are not defined in VA's 
Rating Schedule. Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just".  See 38 C.F.R. § 4.6.

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating for functional 
loss due to limited or excess movement, pain, weakness, 
excess fatigability, or incoordination, to include on flare- 
ups or with repeated use, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R.     
§§ 4.40, 4.45 (2000); DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 
4.45 are to be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

It is not expected that all cases will show all the findings 
specified; however, in all instances it is expected that 
there will be sufficient findings as to identify the disease 
and the disability there from, and to coordinate the rating 
with the identified impairment of function.  38 C.F.R. § 
4.21.  Where there is a question as to which of two rating 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.    

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt 
will be resolved in favor of granting the veteran's claim.  
38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2009).  



Analysis

At the onset, the Board notes that the severity of the 
Veteran's symptomatology has been relatively constant 
throughout the period of this appeal, therefore, "staged" 
ratings are not warranted.  38 C.F.R. § 4.118a; Hart, 21 Vet. 
App. 505.  The evidence of record does not show that the 
Veteran's symptomatology has not varied during this appeal.  
Should the Veteran's disability picture change in the future, 
he may be assigned a higher rating.  See 38 C.F.R. § 4.1.

After review of the record, the Board finds that the evidence 
does not support a rating in excess of 10 percent for the 
service-connected fracture of the right foot with ankle 
strain.  The clinical findings of VA examination in October 
2003 show slight objective evidence of painful motion and 
slight loss of function due to pain was noted.  The most 
recent medical evidence, the April 2009 VA examination 
report, shows that the Veteran's disability is manifested by 
a mild to moderate limitation of motion due to chronic pain 
and tenderness in his right foot and ankle, and that his 
symptoms had a mild to moderate effect on his daily 
functioning.  There was evidence of painful motion and 
instability in the right ankle, but not in the right foot.  
This disability picture more nearly approximates the moderate 
disability criteria under the Diagnostic Code 5271.  See 
38 C.F.R. §4.71a. 

Additionally, the Board notes that the Veteran has 
consistently exhibited full range of motion in right foot and 
ankle.  Even taking his complaints of chronic pain and 
tenderness in light of the DeLuca considerations, there is no 
basis whatsoever for finding a disability picture that is 
commensurate to marked limitation of motion to warrant a 
higher evaluation.  Further, none of the treatment records 
from VAMC indicates that the Veteran's disability would be 
characterized as marked limitation of motion.  The Board 
finds that, when applied to the criteria as discussed above, 
more closely approximate the criteria for a 10 percent 
rating, and no higher.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5284.  

Based on a review of all the evidence for the entire period 
under consideration, the Board finds that a higher evaluation 
than 10 percent disability rating is not warranted.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5284.  
Finally, the Veteran has submitted no evidence showing that 
this disorder has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to a higher evaluation than 10 percent for right 
foot disability with right ankle strain is denied. 



____________________________________________
K.J. ALIBRANDO 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


